Citation Nr: 1018621	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  05-11 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
compensation and pension benefits in an amount in excess of 
$26,743.24.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The Veteran had active military service from January 1962 to 
March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the 
Department of Veterans Affairs Regional Office in New York, 
New York.  The Veteran testified at a Travel Board hearing 
before the undersigned in November 2005.

In a November 2006 decision, the Board held that the recovery 
of an overpayment of non-service connected pension benefits 
in the calculated amount of $26,743.24 would be against 
equity and good conscience.  As a result, the Board granted 
the Veteran waiver of recovery of overpayment of non-service-
connected disability pension benefits in the original 
calculated amount of $26,743.24.  This was the issue before 
the Board at that time.  The Board reached that decision 
notwithstanding the fact that the assessed overpayment of 
$26,743.24 appeared to have been already recouped by the 
government.

Subsequently, in a February 2005 letter to the Veteran, the 
RO informed the Veteran of an additional overpayment amount 
in excess of the original calculated amount of $26,743.24, 
without stating any actual amount.  The Veteran responded in 
April 2005 to dispute the existence of any additional 
indebtedness.

In an August 2007 remand, the Board construed the Veteran's 
April 2005 statement as a timely NOD with respect to a waiver 
of recovery of overpayment of benefits in an amount in excess 
of $26,743.24.  The Board remanded the matter to the RO for 
due process considerations, to investigate and clarify the 
exact amount of overpayment claimed for waiver, and to 
furnish the Veteran a statement of the case pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In excess of the $26,743.24 overpayment for which the 
Board waived recovery in a November 2006 decision, the Debt 
Management Center has calculated a current balance of 
overpayment of $38,641.50.

2.  There is no evidence of fraud, misrepresentation, or bad 
faith on the Veteran's part in the creation of the debt.

3.  The evidence demonstrates that the VA is at fault for the 
creation of the debt; in addition, recovery of the 
overpayment would cause undue hardship and defeat the purpose 
for the award of non-service connected disability pension 
benefits, thus outweighing any unjust gain by the Veteran due 
to the waiver.


CONCLUSION OF LAW

Recovery of an overpayment of non-service connected pension 
benefits in the calculated amount of $38,641.50 would be 
against equity and good conscience.  38 U.S.C.A. §§ 5107, 
5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Improved (non-service connected) pension is a benefit payable 
by VA to a veteran of a period of war who is permanently and 
totally disabled from non-service connected disability not 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1521(a); 38 C.F.R. § 3.3(a)(3).

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.962.  An overpayment may arise from virtually any 
benefits program administered pursuant to VA law, including 
pension, compensation, dependency and indemnity compensation 
(DIC), educational assistance benefits and subsistence 
allowance, insurance benefits, burial and plot allowances, 
clothing allowance, and automobile or other conveyance and 
adaptive equipment allowances.  38 C.F.R. § 1.956(a).

No pension under public or private laws administered by VA 
shall be paid to or for an individual who has been imprisoned 
in a Federal, State, or local penal institution as a result 
of conviction of a felony or misdemeanor for any part of the 
period beginning sixty-one days after such individual's 
imprisonment begins and ending when such individual's 
imprisonment ends.  38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666; 
see also Lanham v. Brown, 4 Vet. App. 265 (1993).

In this respect an overpayment can arise if the veteran fails 
to notify the VA of his incarceration.  A request for waiver 
of indebtedness must be made within 180 days following the 
date of notice of the indebtedness issued by the VA to the 
debtor.  38 C.F.R. § 1.962(b)(2).

Any indication of fraud, misrepresentation of a material 
fact, or bad faith on the part of any person having an 
interest in waiver of recovery of the overpayment will 
preclude waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§§ 1.962(b), 1.963(a), 1.965(b).  Also, there shall be no 
recovery of overpayment of VA benefits if it is determined 
that recovery would be against equity and good conscience.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  An indication of 
either "fraud, misrepresentation or bad faith" on the part 
of the veteran is found, a waiver is automatically precluded, 
and the principles of "equity and good conscience" will not 
even be considered or analyzed.  See 38 C.F.R. § 1.963(a).

"Bad faith" refers to "unfair or deceptive dealing by one 
who seeks to gain thereby at another's expense".  38 C.F.R. 
§ 1.965(b)(2).  Although not undertaken with actual 
fraudulent intent, conduct by a claimant with intent to seek 
an unfair advantage, with knowledge of the likely 
consequences, and with resulting loss to the Government is 
required for a showing of bad faith.  Id.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the veteran and the Government.

In making this determination, consideration is given to the 
following elements, which are not intended to be all-
inclusive: (1) Fault of the debtor (where actions of the 
debtors contribute to the creation of the debt); (2) 
Balancing of faults (weighing fault of the debtor vs. the 
fault of the VA); (3) Undue Hardship (whether collection 
would deprive the debtor or family of basic necessities); (4) 
Defeat the purpose (whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended); (5) Unjust enrichment (failure to make restitution 
would result in unfair gain to the debtor); (6) Changing 
position to one's detriment (reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation).  38 C.F.R. § 1.965.

In this case, the Veteran is seeking waiver of recovery of 
overpayment of non-service connected disability pension 
benefits in the adjusted calculated amount of $38,641.50.  
During the course of the appeal, the Veteran had also 
contested the validity of the debt.  However, at a November 
2005 Board hearing, the Veteran indicated that he was only 
seeking waiver of repayment of the debt.  In a September 2008 
letter to VA, the Veteran restated that he only seeks waiver 
of recovery of the benefits he received while incarcerated 
from January 1988 to June 2001.  Consequently, the validity 
and precise amount of indebtedness is not at issue in this 
case.

Nevertheless, pursuant to the Board's August 2007 remand 
requesting an investigation and clarification of the amount 
of the overpayment, the Debt Management Center conducted an 
audit of the Veteran's account in August 2008.  The finding 
was that the "current" (on that date) overpayment to the 
Veteran was $65,384.74.  

Subtracting the $26,743.24 granted waiver by the Board's 
November 2006 decision, the current balance of overpayment 
through July 2008 was found to be $38,641.50.

Furthermore, the assessed overpayment of $38.641.50 appears 
to be in the process of being recouped by the government.  
However, in accordance with Franklin v. Brown, 5 Vet. App. 
190, 193 (1993), the Board will consider this issue.

The Veteran has been in receipt of non-service connected 
pension benefits since January 1984.  In August 1984, the 
Veteran was notified of the rights and obligations of a 
pension benefits recipient, including the requirement that he 
notify the VA of any change in income, change in domicile, or 
incarceration.  

Subsequently, the Veteran was incarcerated from November 1987 
through June 2001.  He continued to receive VA pension 
benefits during that time.  In June and December of 2001, the 
Veteran was sent correspondence from the VA terminating his 
pension benefits due to his prior incarceration and 
requesting repayment of the debt due to his receipt of 
pension benefits he was not entitled to during his period of 
incarceration.  

At that time, VA found the amount of overpayment of benefits 
to be $26,743.24.

The Veteran requested waiver of indebtedness in February 
2002.  In August 2002, the Committee on Waivers and 
Compromises (Committee) at the RO determined that bad faith 
by the Veteran resulted in the creation of overpayment.  The 
Committee found that the Veteran exhibited bad faith by 
accepting VA pension benefits for many years during his 
incarceration from November 1987 through June 2001, despite 
his receipt of notice from VA that benefits are not permitted 
after the first 60 days of incarceration.

In a November 2006 decision, the Board disagreed with the 
Committee's finding of bad faith.  As will be discussed 
below, the reasons cited by the Board in November 2006 for 
the original calculated amount of $26,743.24 remain true for 
the remaining $38,641.50.

Meanwhile, in a February 2005 letter, the Veteran was 
informed that VA had intended to terminate his award of 
pension benefits effective January 5, 1988, due to his 
incarceration 60 days earlier on November 5, 1987, as had 
first been related in a June 2001 letter.  However, as the 
February 2005 letter informed the Veteran, VA erroneously 
terminated the Veteran's benefits effective December 14, 
1998, resulting in a much larger overpayment and 
indebtedness.  The exact amount of additional indebtedness 
was not included in the February 2005 letter.

In a December 2006 letter, the RO informed the Veteran that 
while the $26,743.24 had been waived by the Board, a 
$35,364.50 debt remained on his account as a request for 
waiver was not timely filed.  As cited above, the Veteran 
submitted a notice of disagreement with the February 2005 
letter in April 2005, which the Board has found to be timely.  
In a May 2009 statement of the case, the RO denied waiver of 
the additional indebtedness, found to be $36,906.50 at that 
time.

As with the original debt waived in the November 2006 
decision, the Board does not concur with the Committee's or 
the RO's findings for several reasons:

First, the Veteran sent a letter to VA in June 1989 that 
revealed the address of the correctional facility where he 
resided at the time.  Thus, the evidence reveals no overt act 
of deception and indeed a clear indication to VA from the 
Veteran regarding his incarceration.

Second, a September 2000 forensic psychiatric evaluation 
reveals that the Veteran suffers from memory loss and 
psychiatric issues due to surgery for the removal of a brain 
tumor that occurred in 1983.

Finally, VA was notified that the Veteran was incarcerated by 
way of July 1989 correspondence from a Veteran's service 
organization.  In that statement received at the RO in July 
1989, the representative referred to the "incarcerated 
veteran".  That same month, VA sent a letter to the Veteran 
at his prison address regarding a missing pension check.  
Nonetheless, VA did not act upon this knowledge of the 
Veteran's incarceration, nor did VA inform the Veteran at 
that time that he was not entitled to benefits during his 
incarceration.

In this respect, the Veteran's actions simply do not rise to 
a level of bad faith (which contemplates an attempt to seek 
an unfair advantage, an intentional act).  38 C.F.R. 
§ 1.965(b)(2).  Fraud and misrepresentation likewise are not 
shown.  Consequently, the only issue that remains is a 
determination whether recovery of the overpayment is against 
"equity and good conscience".  38 U.S.C.A. § 5302(a); 38 
C.F.R. § 1.962.
 
Starting with fault as it pertains to equity and good 
conscience, it was VA's inaction despite repeated notice of 
the Veteran's incarceration that produced any overpayment.  
Additionally, it was solely VA's error regarding the 
effective date for terminating the Veteran's pension benefits 
that resulted in the much larger overpayment than originally 
thought, of which the Veteran was informed in February 2005.  
The February 2005 letter clearly stated that VA had 
"erroneously" terminated his benefits effective December 
1998 rather than January 1988.  All miscalculations to that 
effect are entirely the fault and error of VA and not the 
Veteran.

As to undue hardship, evidence of the Veteran's difficult 
financial situation is before the Board.  The Veteran 
submitted an April 2005 Financial Status Report showing that 
his monthly expenses were slightly in excess of his monthly 
income.  There is no evidence in the record that the 
Veteran's financial situation has improved since that time.  
He is also permanently and totally disabled due to various 
health issues.  Consequently, recovery of the overpayment 
would defeat the purpose for paying the benefits, i.e. 
provide an income supplement to veterans and the spouses of 
veterans with limited financial resources.  In view of the 
Veteran's current financial situation as established by the 
evidence of record, he clearly falls within that category.  
Accordingly, recovery of the overpayment in this case defeats 
the purpose for which the benefits were intended.

The Board is unaware of any reliance on VA benefits to the 
Veteran's detriment.  The Board acknowledges that the Veteran 
is receiving some unjust enrichment and unfair gain because 
of waiver of additional overpayment.  Nonetheless, moderation 
in the exercise of the Government's right to collect on the 
indebtedness is warranted in this case.  The factors of 
equity and good conscience in favor of waiver of overpayment 
significantly outweigh the factors in favor of government 
recovery of the benefits.

The Board therefore concludes that recovery of overpayment 
pension benefits would be against the principle of equity and 
good conscience.  38 C.F.R. § 1.965.  In arriving at its 
decision in this case, the Board has resolved all doubt in 
favor of the Veteran.  38 U.S.C.A. § 5107.  Accordingly, the 
Veteran's waiver of overpayment in excess of $26,743.24, in 
the calculated amount of $38,641.50, is granted.

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to claims for waiver of recovery of overpayment.  
38 U.S.C.A. § 5100 et seq.; Barger v. Principi, 16 Vet. App. 
132 (2002); see also Lueras v. Principi, 18 Vet. App. 435 
(2004) (the VCAA does not apply to a waiver).  Thus, any 
discussion as to VCAA compliance is not required.  In any 
event, given the favorable disposition of this appeal, the 
Board finds that any defect in notice or assistance would not 
be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

ORDER

Waiver of recovery of overpayment of non-service connected 
disability pension benefits in the additional calculated 
amount of $38,641.50, in excess of the previously waived 
$26,743.24, is granted.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


